[Cite as Chibinda v. Bur. of Motor Vehicles, 2018-Ohio-1378.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Peter Chibinda, et al.,                             :

                Plaintiffs-Appellants,              :
                                                                       No. 17AP-117
v.                                                  :              (C.P.C. No. 16CVH-759)

Ohio Bureau of Motor Vehicles,                      :           (REGULAR CALENDAR)

                Defendant-Appellee.                 :



                                           D E C I S I O N

                                      Rendered on April 12, 2018


                On brief: Peter Chibinda, pro se; Dora Chibinda, pro se.

                On brief: Michael DeWine, Attorney General, and Peter L.
                Jamison, for appellee. Argued: Peter L. Jamison.

                  APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Plaintiffs-appellants, Peter Chibinda and Dora Chibinda, appeal from a
judgment of the Franklin County Court of Common Pleas granting judgment on the
pleadings to defendant-appellee, Ohio Bureau of Motor Vehicles ("BMV").                     For the
following reasons, we affirm that judgment.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} We have examined the entire record and the affidavits submitted by the
parties. While these affidavits were not attached to the complaint or the answer, they are
helpful in understanding the underlying background and facts of this litigation, all the while
limiting our review to the appropriate standard required by law.
        {¶ 3} The Chibindas are from Zambia but have lived in Ohio for over 25 years and
have had driver's licenses the entire time of their Ohio residence until November 2015 when
the BMV denied their applications. The Chibindas contend that they submitted all the
No. 17AP-117                                                                                          2


required documentation to renew their driver's licenses. The Chibindas submitted an
approved immigration form I-130 (visa petition for immediate relatives of American
citizen) and a receipt for adjustment of status (Form I-485) to permanent residency (green
card). These are the documents they had submitted in previous years to renew their
licenses. The Chibindas argue that the BMV required them to produce valid passports, but
their passports expired 20 years prior.
        {¶ 4} The Chibindas filed a pro se complaint in the Franklin County Court of
Common Pleas, seeking declaratory and emergency injunctive relief to require the BMV to
renew their driver's licenses.1 The Chibindas argue in their complaint that the statutes
governing the BMV do not require driver license applicants to produce valid passports and
the BMV lacks the legal authority to require such documentation.
        {¶ 5} The BMV filed a motion requesting the court reclassify the case category from
an administrative appeal to a declaratory judgment since the relief the Chibindas sought
was declaratory in nature. The trial court granted the motion and reclassified the case
category.
        {¶ 6} Peter Chibinda filed a purported affidavit that was not notarized. In this
document, Mr. Chibinda states he came to the United States in 1990 with an F1 student visa
and his wife joined him in December 1991 with an F2 visa (spouse of an F1 visa holder).
After receiving his Ohio driver's license, he states he renewed it several times without any
incident. In December 2012, however, Mrs. Chibinda could not renew her license. Mrs.
Chibinda received a Form I-797 of her application for Form I-485 and was able to renew
her license. Previously, Mr. Chibinda used his approved Form I-130, which allows him to
apply for a green card, to renew his driver's license. The Chibindas hired a lawyer to help
them apply for green cards.
        {¶ 7} Angela Dickens, a customer service manager of the BMV, filed an affidavit
and explained in her affidavit that she emailed Mr. Chibinda many times and requested
documents. He emailed the requested documents, with the exception of a valid passport
from Mrs. Chibinda's country of origin. Mr. Chibinda explained that they could not obtain
such passports because they were "de facto dissidents" as far as their country was


1Mrs. Chibinda did not sign the original complaint so the Chibindas filed an amended complaint, which both
pro se litigants properly signed.
No. 17AP-117                                                                              3


concerned. (Dickens' Aff. at ¶ 10, attached to Mar. 2, 2016 Def.'s Memo. Contra. Inj. Relief.)
He did provide a page from Mrs. Chibinda's passport, but it consisted of a visa that expired
in August 1997.
        {¶ 8} Ms. Dickens stated she explained to Mr. Chibinda that the documents were
not sufficient for Mrs. Chibinda to receive a nonrenewable license because the limited
passport provided did not demonstrate a valid passport. A second reason for denying the
application was because Mrs. Chibinda's application for an I-766 employment
authorization card had been denied by U.S. Citizenship and Immigration Services
("USCIS") on November 24, 2015. The BMV could not issue her a nonrenewable driver's
license even if Mrs. Chibinda provided a valid passport.
        {¶ 9} Previously, the BMV issued a nonrenewable driver's license to Mrs. Chibinda
because Mrs. Chibinda was able to provide an I-766 employment authorization card that
was unexpired as well as a Form I-797 application for a new I-766 employment
authorization card.
        {¶ 10} The BMV issued a nonrenewable driver's license to Mr. Chibinda on
January 30, 2014, and it expired on January 23, 2016. Mr. Chibinda provided an I-766
employment authorization card with an expiration date of December 28, 2012, as well as a
Form I-797 approval notice for a case type I-130 Petition for Alien Relative dated
January 23, 2014. However, Mr. Chibinda's driver's license was suspended on August 24,
2015 upon a violator compact suspension request from the state of Kentucky. (Dickens' Aff.
at ¶ 13.)
        {¶ 11} Ms. Dickens continued in her affidavit that the BMV did not have a record of
Mr. Chibinda applying for a new nonrenewable driver's license. Regardless, the BMV could
not issue one until the suspension would be resolved. And once the suspension is resolved,
Mr. Chibinda would be required to submit valid USCIS documents to demonstrate legal
presence in the United States in order to obtain a nonrenewable driver's license. (Dickens'
Aff. at ¶ 14.)
        {¶ 12} After a hearing, a magistrate issued a decision denying injunctive relief. The
trial court adopted the magistrate's decision and denied the request for injunctive relief on
April 29, 2016. The Chibindas filed objections. The BMV filed a motion for judgment on
the pleadings, which the trial court granted on January 20, 2017.
No. 17AP-117                                                                              4


II. ASSIGNMENTS OF ERROR
       {¶ 13} The Chibindas filed a notice of appeal and raise the following issues for our
review:
               [1.] The Trial Court erred by ruling that because there was no
               final administrative decision the court can change an
               administrative appeal under R.C. Section 119.12 to "other."

               [2.] The Trial Court committed an error by ruling that ORC
               4507.01 could be construed as giving any DPS/BMV agent the
               authority to expand Agency Rules and Standards as mandated
               by the General Assembly.

               [3.] The Trial Court Erred by depriving Appellants of due
               process right [sic].

III. STANDARD OF REVIEW
       {¶ 14} A Civ.R. 12(C) motion for judgment on the pleadings may be filed "[a]fter the
pleadings are closed but within such time as not to delay the trial." Franks v. Ohio Dept. of
Rehab. & Corr., 195 Ohio App. 3d 114, 2011-Ohio-2048, ¶ 5 (10th Dist.). A Civ.R. 12(C)
motion "has been characterized as a belated Civ.R. 12(B)(6) motion for failure to state a
claim upon which relief can be granted." Easter v. Complete Gen. Constr. Co., 10th Dist.
No. 06AP-763, 2007-Ohio-1297, ¶ 8, citing Whaley v. Franklin Cty. Bd. of Commrs., 92
Ohio St. 3d 574, 581 (2001). A trial court must construe all material allegations of the
complaint as true and draw all reasonable inferences in favor of the nonmoving party.
Whaley at 581, citing Peterson v. Teodosio, 34 Ohio St. 2d 161, 165 (1973). "The court will
grant the motion if it finds, beyond doubt, that the plaintiff can prove no set of facts in
support of the claim(s) that would entitle him or her to relief." (Emphasis omitted.)
Zhelezny v. Olesh, 10th Dist. No. 12AP-681, 2013-Ohio-4337, ¶ 8, citing State ex rel.
Midwest Pride IV, Inc. v. Pontious, 75 Ohio St. 3d 565, 570 (1996). A motion for judgment
on the pleadings tests the allegations of the complaint and presents a question of
law. Peterson at 166, citing Conant v. Johnson, 1 Ohio App. 2d 133 (4th Dist.1964). We
review the trial court's decision granting judgment on the pleadings and thereby dismissing
the action according to a de novo standard. Zhelezny at ¶ 9.
       {¶ 15} For a trial court to grant declaratory relief, a plaintiff must demonstrate that
(1) a real controversy exists between the parties, (2) the controversy is justiciable in
No. 17AP-117                                                                               5


character, and (3) speedy relief is necessary to preserve the rights of the parties. Burger
Brewing Co. v. Liquor Control Comm., 34 Ohio St. 2d 93, 97 (1973). " 'There are only two
reasons for dismissing a complaint for declaratory judgment before the court addresses the
merits of the case: (1) there is neither a justiciable issue nor an actual controversy between
the parties requiring speedy relief to preserve rights which may be lost or impaired; or (2)
in accordance with R.C. 2721.07, the declaratory judgment will not terminate the
uncertainty or controversy.' " Hill v. Croft, 10th Dist. No. 05AP-424, 2005-Ohio-6885, ¶ 12,
quoting Halley v. Ohio Co., 107 Ohio App. 3d 518, 534 (8th Dist.1995).
IV. DISCUSSION
   A. First Assignment of Error
       {¶ 16} In their first assignment of error, the Chibindas contend the trial court erred
by ruling that because there was no final administrative decision, the trial court can change
an administrative appeal under R.C. 119.12 to an "other" category. The trial court changed
the classification of the case from an administrative appeal to an "other" civil action. By
doing so, the Chibindas argue the trial court did not have jurisdiction of their appeal from
an administrative order.
       {¶ 17} The Chibindas did not allege in their complaint that an administrative
hearing was held nor that the BMV issued an adjudicative order denying their application
for driver's licenses. On page three of their amended complaint, they specifically argue
there was no proper adjudication of their case at the BMV. The Chibindas argue that
because the BMV is an administrative agency, this appeal from the denial of their
applications for driver's licenses is an administrative appeal and, thus, the trial court could
not change the classification.
       {¶ 18} R.C. 119.12 provides as follows:
               (A) (1) Except as provided in division (A)(2) or (3) of this
               section, any party adversely affected by any order of an agency
               issued pursuant to an adjudication * * * denying the issuance
               or renewal of a license or registration of a licensee, * * * may
               appeal from the order of the agency to the court of common
               pleas of the county in which the place of business of the licensee
               is located or the county in which the licensee is a resident.
       {¶ 19} Generally, an administrative appeal is appropriate when the order is issued
as a result of an adjudication. Columbus S. Power Co. v. Ohio Dept. of Transp., 10th Dist.
No. 93APE09-1280 (Mar. 1, 1994), citing Brown v. Ohio Dept. of Transp., 83 Ohio App.3d
No. 17AP-117                                                                                 6


879 (10th Dist.1992). R.C. 119.01(D) defines "Adjudication" as "the determination by the
highest or ultimate authority of an agency of the rights, duties, privileges, benefits, or legal
relationships of a specified person, but does not include the issuance of a license in response
to an application with respect to which no question is raised, nor other acts of a ministerial
nature." "An act which is an adjudication is quasi-judicial in nature, involving notice,
hearing, the opportunity to introduce testimony through witnesses, and a finding or
decision made in accordance with statutory authority." Columbus S. Power Co., citing
Brown at 882. An adjudication that results in an administrative order is required for
common pleas court appellate review under R.C. 119, the Ohio Administrative Procedures
Act. No adjudication or an administrative order was issued by the BMV or appealed by the
Chibindas in this case.
       {¶ 20} We have previously determined that a declaratory judgment action is the
appropriate legal vehicle for challenging the BMV's authority to consider a person's
citizenship status when applying for a driver's license. See State ex rel. Sagallah v. Born,
10th Dist. No. 13AP-787, 2014-Ohio-3106, ¶ 12-15. Since the nature of the Chibindas'
complaint is declaratory in nature, the trial court did not err in changing the title of the case
to a civil appeal. The Chibindas' first assignment of error is overruled.
   B. Second Assignment of Error
       {¶ 21} The Chibindas argue in their second assignment of error that the trial court
erred when it held that R.C. 4507.01 could be construed to give any BMV agent the authority
to expand the "Agency Rules and Standards as mandated by the General Assembly."
(Chibindas' Brief at 6.)     In essence, the Chibindas argue that the customer service
representative who denied their applications for driver's licenses because they did not have
necessary documentation, lacked the authority to make final decisions for the BMV. The
Chibindas also argue that BMV rules were not effective because they were not published.
       {¶ 22} But this argument differs from the allegations the Chibindas raised in their
complaint. In their complaint, the Chibindas alleged the BMV exceeded its authority under
both state and federal laws when it required them to produce certain documents to obtain
nonrenewable licenses.
       {¶ 23} R.C. 4507.09 governs the renewal of driver's licenses and the issuance and
replacement of nonrenewable driver's licenses. Under R.C. 4507.09(A) and (E), the BMV
must adopt rules for the issuance of nonrenewable licenses of temporary residents. R.C.
No. 17AP-117                                                                           7


4507.09(A) ("[E]very driver's license issued to a temporary resident expires in accordance
with rules adopted by the registrar of motor vehicles."). This statute also provides that
"any license of a temporary resident is nonrenewable. A nonrenewable license may be
replaced with a new license within ninety days prior to its expiration in accordance with
division (E) of this section." Id.
       {¶ 24} R.C. 4507.09(E) provides:
               A nonrenewable license may be replaced with a new license
               within ninety days prior to its expiration upon the applicant's
               presentation of documentation verifying the applicant's legal
               presence in the United States. A nonrenewable license expires
               on the same date listed on the legal presence documentation,
               or on the same date in the fourth year after the date
               nonrenewable license is issued, whichever comes first. A
               nonrenewable license is not transferable, and the applicant
               may not rely on it to obtain a driver's license in another state.

               In accordance with Chapter 119 of the Revised Code, the
               registrar of motor vehicles shall adopt rules governing
               nonrenewable licenses for temporary residents.         At a
               minimum, the rules shall include provisions specifying all of
               the following:
               (1) That no nonrenewable license may extend beyond the
               duration of the applicant's temporary residence in this state;

               (2) That no nonrenewable license may be replaced by a new
               license unless the applicant provides acceptable
               documentation of the person's identity and of the applicant's
               continued temporary residence in this state;

               (3) That no nonrenewable license is valid to apply for a
               driver's license in any other state;

               (4) That every nonrenewable license may contain any security
               features that the registrar prescribes.
       {¶ 25} R.C. 4507.09(E)(2) provides the BMV is required to adopt rules "governing
nonrenewable licenses for temporary residents," and this law requires that no
nonrenewable license be replaced unless the applicant provides acceptable documentation
of the person's identity and continued temporary residence in this state. The BMV has
accordingly promulgated administrative code provisions governing the issuance and
replacement of nonrenewable licenses.
No. 17AP-117                                                                             8


       {¶ 26} Ohio Adm.Code 4501:1-1-37 defines a "nonrenewable license" as "an Ohio
driver's license, * * * issued to an applicant who is not a citizen or permanent resident of
the United States. A nonrenewable license shall not extend beyond the duration of an
applicant's temporary residence in this state, and shall expire automatically on the same
date listed on the applicant's legal presence documentation, or on the same date in the
fourth year after the date the nonrenewable license is issued, whichever comes first." Ohio
Adm.Code 4501:1-1-37(B) provides that a nonrenewable license may be issued to a
temporary resident if the applicant presents "acceptable documents including those listed
in rule 4501:1-1-21 of the Administrative Code, verifying the following: the applicant's full
legal name, date of birth, social security number if ever assigned, proof of Ohio street
address and legal presence in the United States, and temporary residence in this state."
Ohio Adm.Code 4501:1-1-37(C) provides that a nonrenewable license may not be replaced
by a new license "unless the applicant provides acceptable documentation of the applicant's
full legal name, date of birth, social security number if ever assigned, proof of Ohio street
address, continued legal presence in the United States, and continued temporary residence
in this state. Acceptable documentation shall conform to the documents listed in rule
4501:1-1-21 of the Administrative Code."
       {¶ 27} Ohio Adm.Code 4501:1-1-21 lists acceptable identification required for
submission with an application for a driver's license. Ohio Adm.Code 4501:1-1-21(G)(6)
sets forth a list of the types of documents that are acceptable to establish the applicant's
legal presence in the United States when an individual is not a United States citizen,
including "appropriate United States citizenship and immigration services (USCIS)
documents that are original and valid, or like documents issued by the successor agency to
the USCIS showing the dates of legal presence. The registrar may require that any
documentation presented be verifiable through the verification lawful status (VLS) or
systematic alien verification entitlement (SAVE) databases maintained by the federal
government."
       {¶ 28} The Ohio General Assembly has imbued the BMV with the authority to
promulgate rules and standards in issuing nonrenewable driver's licenses and in
determining the USCIS documents necessary to establish an applicant's legal status. The
Supreme Court of Ohio has held that administrative agencies are to be given due deference
No. 17AP-117                                                                              9


when interpreting legislative directives.    Northwestern Ohio Bldg. & Constr. Trades
Council v. Conrad, 92 Ohio St. 3d 282 (2001). Thus, the BMV may promulgate rules and
its employees may implement those rules about which USCIS documents are necessary to
establish a nonrenewable driver's license applicant's legal status.
       {¶ 29} The Chibindas additionally argue in their second assignment of error that the
BMV rules had not been published and were thus not effective, since they did not appear
on the BMV website. While perhaps it would have been helpful to persons like the
Chibindas to have the rules published on the BMV website, the official publication of the
rules are in the Ohio Administrative Code, which publication is required under state statute.
R.C. 103.05.   It is well-established that pro se litigants are held to the same rules,
procedures, and standards as litigants represented by counsel. See Goodrich v. Ohio
Unemployment Comp. Review Comm., 10th Dist. No. 11AP-473, 2012-Ohio-467, ¶ 25. The
Chibindas' arguments as to their second assignment of error are ineffective and lack merit.
As a result, their second assignment of error is overruled.
   C. Third Assignment of Error
       {¶ 30} In their third assignment of error, the Chibindas argue that the trial court
erred by depriving them of their due process rights by denying their objection to the BMV's
motion to reclassify the case. The Chibindas misapprehend that their case was never
properly classified as an administrative appeal. They argue the trial court changed the case
classification and denied them due process rights, but the trial court simply reclassified the
case once it determined, as classified initially, their action did not constitute an
administrative appeal under Chapter 119 of the Ohio Revised Code. This was considered in
the first assignment of error, and, as such, the Chibindas' third assignment of error is
overruled.
       {¶ 31} The foundation of the Chibindas' case is the argument that the BMV could
not require them to produce a valid passport with their application for a nonrenewable
driver's license. The Revised Code and the Administrative Code require that valid proof of
the applicant's legal presence in the United States be offered for a license to drive a motor
vehicle by one who is not a permanent resident of the United States. Ms. Dickens of the
BMV testified Mrs. Chibinda's application was denied because she did not have a valid
passport, and her application for an I-766 employment authorization card had been denied
by USCIS. Construing the allegations in the Chibindas' amended complaint as true that the
No. 17AP-117                                                                                       10


BMV denied their applications, there is still the affirmative defense offered by the BMV that
Mrs. Chibinda applied for a nonrenewable driver's license, while Mr. Chibinda did not due
to the Kentucky suspension of his license. Since Mr. Chibinda has not filed an application,
he does not have standing to file the complaint.2 But on a motion for judgment on the
pleadings the Chibindas' allegations are accepted as true, and drawing all reasonable
inferences therefrom in their favor, they fail to state a claim upon which relief can be
granted. The trial court did not err in granting the BMV's Civ.R. 12(C) motion for judgment
on the pleadings.
V. CONCLUSION
        {¶ 32} For the foregoing reasons, the Chibindas' three assignments of error are
overruled, and the judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                                     Judgment affirmed.
                                     TYACK, J., concurs.
                              SADLER, J., concurs in judgment only.




2

                "It is well established that before an Ohio court can consider the merits of a
                legal claim, the person seeking relief must establish standing to sue." [State
                ex rel. Ohio Academy of Trial Lawyers v.] Sheward, 86 Ohio St.3d [451,]
                469, 715 N.E.2d 1062, citing Ohio Contrs. Assn. v. Bicking, 71 Ohio St. 3d
318, 320, 1994 Ohio 183, 643 N.E.2d 1088 (1994). "The essence of the
                doctrine of standing is whether the party seeking relief has 'alleged such a
                personal stake in the outcome of the controversy as to assure that concrete
                adverseness which sharpens the presentation of issues upon which the court
                so largely depends for illumination.' " Racing Guild of Ohio, Local 304 v.
                Ohio State Racing Comm., 28 Ohio St. 3d 317, 321, 28 Ohio B. 386, 503
N.E.2d 1025 (1986), quoting Baker v. Carr, 369 U.S. 186, 204, 82 S. Ct. 691,
                7 L. Ed. 2d 663 (1962). Under traditional standing principles, a plaintiff must
                show, at a minimum, that he has suffered " '(1) an injury that is (1) fairly
                traceable to the defendant's allegedly unlawful conduct, and (3) likely to be
                redressed by the requested relief.' " ProgressOhio.org, Inc. [v. JobsOhio],
                139 Ohio St. 3d 520, 2014-Ohio-2382, 13 N.E.3d 1101, at ¶ 7, quoting Moore
                v. Middletown, 133 Ohio St. 3d 55, 2012-Ohio-3897, 975 N.E.2d 977, ¶ 22.
                For common-law standing, a party wishing to sue must have a "direct,
                personal stake" in the outcome of the case; "ideological opposition to a
                program or legislative enactment is not enough." Id. at ¶ 1.
State ex rel. Walgate v. Kasich, 147 Ohio St. 3d 1, 2016-Ohio-1176, ¶ 18.